                        IN THE UNITED STATES DISTRICT COURT
                                                                                      JUL 3 0 2021
                       FOR THE EASTERN DISTRICT OF TENNESSEE-C 1erk , ·u·. 0c-· . 1u- .1_,,c,t r.,·ct Court
                                                                              Eastern District of Tennessee
 IN THE MATTER OF THE SEARCH OF                                                       At Knoxville
 INFORMATION AS SOCIATED WITH the
 accounts: theplumberzeke@yahoo.com and              Case No. 3:21-mj- l)_J)   \3
 theplumberzeke@protonmail.com THAT IS
 STORED AT PREMISES CONTROLLED
 BY Dropbox, Inc.



                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Emily L. Ciaravino, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


        1.     I make this affidavit in support of an application for a search warrant for

information associated with certain accounts that is stored at premises owned, maintained,

controlled, or operated by Dropbox, Inc., a file syncing and collaboration service that allows

users to access and share their files on computers, phones, tablets and the Dropbox website.

Dropbox, Inc., is headquartered at 1800 Owens St., Ste. 200, San Francisco, CA 94158. The

information to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),

2703(b)(l)(A) and 2703(c)(l)(A) to require Dropbox, Inc. to disclose to the government records

and other information in its possession pertaining to the subscriber or customer associated with

the accounts, including the contents of communications.


       2.      I am a Special Agent of the Federal Bureau oflnvestigation ("FBI") and have

been so employed since January 2019. I am an "Investigative or Law Enforcement Officer"

within the meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 1 of 13 PageID #: 2
United States who is empowered by law to conduct investigations of, and to make arrests for,

offenses enumerated in Section 2516 of Title 18, United States Code. My primary duties and

responsibilities involve the investigation of violations of federal law including violent crime as

found in Title 18 of the United States Code and the Controlled Substances Act as found in Title

21 of the United States Code. I am currently assigned to the Knoxville Field Office of the FBI

and am assigned to the Violent Crime Squad. During my tenure as a Special Agent, I have

investigated crimes including, but not limited to, bank robbery, gangs and organized crime,

violent crimes against children, narcotics trafficking, and fugitive investigations. More

specifically, I have conducted physical surveillance, assisted in the execution of search warrants,

analyzed phone and internet records, and conducted arrests of criminal subjects. I have received

training and have experience in interviewing and interrogation techniques, arrest procedures,

search and seizure, search warrant applications, and various other crimes and investigative

techniques. Prior to joining the FBI, I was a Detective in the Criminal Investigations Division of

the Roane County Sheriffs Office in Roane County, Tennessee. I served Roane County as a

Detective for three and a half years and a patrol officer for two years. Throughout that time, I

drafted, executed, and participated in several search warrants regarding social media accounts,

electronic devices, vehicles, and other property.


       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.




                                                    2




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 2 of 13 PageID #: 3
        4.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of 18 U.S.C § 2251(a) Production of Child

Pornography and 18 U.S.C § 2252A(a)(l)&(2) Distribution of Child Pornography have been

committed by Daniel Joo-Won Sylvester, the owner of the Dropbox, Inc. user accounts,

theplumberzeke@yahoo.com and theplumberzeke@protonmail.com. There is also probable

cause to search the information described in Attachment A for evidence, instrumentalities,

contraband, and/or fruits of these crimes further described in Attachment B.


                                           JURISDICTION

        5.      This Court has jurisdiction to issue the requested warrant because it is "a court of

competentjurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A), &

(c)(l )(A). Specifically, the Court is "a district court of the United States ... that has jurisdiction

over the offense being investigated." 18 U.S.C. § 2711 (3)(A)(i).

                                        PROBABLE CAUSE


        6.      On August 3, 2019, Emily Birk, date of birth (DOB) 11/15/1982, discovered nude

photographs of her minor children (DOB 12/22/2003 and 03/02/2006) on her husband, Daniel

Sylvester's phone. The images appeared to have been taken in the bathroom used by her and her

two (2) minor daughters at their residence located at 8801 Courtyard Way in Knoxville,

Tennessee. After confronting Sylvester about this matter, Birk contacted the Knox County

Sheriff's Office (KCSO) and reported that Sylvester had been surreptitiously taking photographs

and videos of Birk's daughters while they were in the bathroom, getting in and out of the shower.

At the time of the report, Birk and Sylvester were married and residing at 8801 Courtyard Way

in Knoxville, Tennessee. Shortly after reporting this information to the KCSO, Birk located a

                                                    3




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 3 of 13 PageID #: 4
recording device in a bathroom cabinet where her children bathed. The device appeared to be a

cellular telephone charging block that could be plugged into an electrical outlet. Upon further

inspection, the charging block contained a small camera and port in which to insert a micro SD

card. Birk provided the charging block to KCSO.


       7.      Also provided to KCSO, was a white Samsung tablet used by all members of the

household. Birk provided consent to search the tablet to KCSO investigators. KCSO

investigators analyzed the tablet and located Sylvester's personal email accounts, credit card

information, and "selfie" photographs of Sylvester stored on the tablet. There were also nude

images of Birk's minor daughters, who are Sylvester's stepdaughters, stored on the tablet. The

images depicted Birk's daughters inside of their residence while bathing and using the toilet.


       8.      In December 2020, the Federal Bureau oflnvestigation (FBI) Philadelphia

Division was investigating a subject (hereinafter referred to as, "Subject W") for Production of

Child Pornography. During this investigation, Subject W provided specific information regarding

an individual identified as Daniel Sylvester. The information leading to the discovery of

Sylvester's identity was corroborated through legal process (subpoenas) described below,

conducted by FBI Philadelphia. Subject W conversed with Sylvester using the social media

application, "Kik" for a period of months, during which Sylvester sent child pornography of his

stepdaughters which he produced utilizing a camera in their bathroom. Sylvester told Subject W

that he had purchased a camera and would attempt to capture additional videos of the juveniles in

the bathroom. FBI Agents in Philadelphia observed electronic communications between Subject

Wand Sylvester discussing the recording of Sylvester's stepdaughters in the bathroom without

their knowledge.

                                                4




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 4 of 13 PageID #: 5
       9.      Subject W conversed with Sylvester primarily through Kik, during which

Sylvester utilized the username, theplumberzeke and the email address,

theplumberzeke@protonmail.com. FBI Philadelphia served several subpoenas, including

subpoenas to Kik for the username, theplumberzeke; Yahoo, for the email address

theplumberzeke@yahoo.com (which was associated with phone number, 734-775-0867);

Snapchat for the username theplumberzeke; Sprint for the phone number associated with

theplumberzeke@yahoo.com; and AT&T for the phone number 734-775-0867 the subscriber

information provided led to the positive identification of Daniel Sylvester.


       10.     Daniel Sylvester is an Asian male, date of birth 12/17/1984, who during his

communications with Subject W, was residing at 8801 Courtyard Way in Knoxville, Tennessee,

with his wife, Emily Birk and her two minor daughters. Sylvester's cellular telephone number

was 734-775-0867.


       11.     On December 2, 2020, FBI Philadelphia issued a Preservation Request regarding

the accounts associated with, theplumberzeke@yahoo.com and

theplumberzeke@protonmail.com to Dropbox, Inc.


       12.     On December 10, 2020, Sylvester was indicted by a Federal Grand Jury in the

Middle District of Pennsylvania for violating 18 USC 2252(a)(2) Distribution of Child

Pornography.


       13.     The FBI received information in 2017 from a Confidential Human Source (CHS)

who advised on the foreign website, imgsrc.ru, theplumberzeke@yahoo.com advertised his step-

daughter for potential child pornography and/or underage sex, which was consistent with the


                                                 5




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 5 of 13 PageID #: 6
information provided by Subject W. Additionally, in December 2017, the National Center for

Missing and Exploited Children (NCMEC) received a Cyber Tipline Report from the media

storage platform, Dropbox, Inc., regarding the uploading of files containing apparent child

pornography from the user, Zeke Plumber with email address theplumberzeke@protonmail.com.

Both aforementioned email addresses were confirmed to be associated with Daniel Sylvester by

FBI Philadelphia.


        14.    In February 2020, Birk was interviewed by FBI Knoxville regarding the above

described events. During the interview, Birk was shown copies of images for purposes of

identification. The images shown had been collected by FBI Philadelphia from Subject W's

phone, which had been sent by Sylvester. The images depicted minor females with exposed

genitalia in a bathroom. Birk viewed the images and identified both of her daughters in the

images presented to her. Birk also recognized the bathroom from 8801 Courtyard Way as her

bathroom in the residence where she previously resided with Sylvester and her children. Birk

recognized the distinctive butterfly pattern displayed on the shower curtain. Birk still possessed

the shower curtain at the time of the interview. Your affiant observed the shower curtain in the

images and the shower cmiain provided by Birk, and it appeared to be the same shower curtain.

The shower curtain was subsequently photographed.


       15.     Birk stated her daughters recalled instances in which Sylvester would become

angered when they would bathe without first informing him. Birk also recalled a time in which

Sylvester received a camera in the mail in the weeks leading up to a particular Christmas.

Sylvester told Birk the camera was purchased to record inside the home for "Elf on the Shelf' (a




                                                 6




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 6 of 13 PageID #: 7
popular culture holiday activity). Birk recalled being very uncomfortable at the thought of

Sylvester recording inside the home and told him to return the camera.


        16.    Daniel Sylvester knowingly and intentionally produced visual depictions of his

minor stepdaughters, utilizing a recording device with the intention of transmitting the material

to other individuals through means of the Internet.


        17.     Dropbox is a service that allows its users to store files on Dropbox's servers.

According to Dropbox's privacy policy, at https://www.dropbox.com/privacy, Dropbox collects

and stores "the files you upload, download, or access with the Dropbox Service," and also

collects logs: "When you use the Service, we automatically record information from your

Device, its software, and your activity using the Services. This may include the Device's Internet

Protocol ("IP") address, browser type, the web page visited before you came to our website,

information you search for on our website, locale preferences, identification numbers associated

with your Devices, your mobile carrier, date and time stamps associated with transactions,

system configuration information, metadata concerning your Files, and other interactions with

the Service. "Dropbox is a free service that lets you bring all your photos, docs, and videos

anywhere. This means that any file you save to your Dropbox will automatically save to all your

computers, phones and even the Dropbox website."


       18.     In general, providers like Dropbox, Inc. ask each of their subscribers to provide

certain personal identifying information when registering for an account. This information can

include the subscriber's full name, physical address, telephone numbers and other identifiers, e-

mail addresses, and, for paying subscribers, a means and source of payment (including any credit

or bank account number). Providers typically retain certain transactional information about the

                                                 7




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 7 of 13 PageID #: 8
creation and use of each account on their systems. This information can include the date on

which the account was created, the length of service, records of log-in (i.e., session) times and

durations, the types of service utilized, the status of the account (including whether the account is

inactive or closed), the methods used to connect to the account, and other log files that reflect

usage of the account. In addition, providers often have records of the Internet Protocol address

("IP address") used to register the account and the IP addresses associated with particular logins

to the account. Because every device that connects to the Internet must use an IP address, IP

address information can help to identify which computers or other devices were used to access

the account.


       19.     In some cases, account users will communicate directly with a provider about

issues relating to their account, such as technical problems, billing inquiries, or complaints from

other users. Providers typically retain records about such communications, including records of

contacts between the user and the provider's support services, as well records of any actions

taken by the provider or user as a result of the communications.


             INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


       20.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant

to require Drop box, Inc. to disclose to the government copies of the records and other

information (including the content of communications) particularly described in Section I of

Attachment B. Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items described in

Section II of Attachment B.
                                                  8




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 8 of 13 PageID #: 9
                                          CONCLUSION


       21.     Based on the forgoing, I request that the Court issue the proposed search warrant.


       22.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.


       23.      The government will execute this warrant by serving the warrant to Dropbox,

Inc., via the email to legalcompliance@dropbox.com as specified by Dropbox, Inc. Because

the warrant will be served to Drop box, Inc., who will then compile the requested records at a

time convenient to it, reasonable cause exists to permit the execution of the requested warrant at

any time in the day or night.


                                                     Respectfully submitted,



                                                     EmilyL iaravino
                                                     Special Agent
                                                     Federal Bureau of Investigation



       Subscribed and sworn to before me on the 1st day of March 2021.




       UNITED STATES MAGISTRATE WDGE




                                                 9




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 9 of 13 PageID #: 10
                                    ATTACHMENT A


                                 Property to Be Searched


       This warrant applies to information associated with theplumberzeke@yahoo.com and

theplumberzeke@protonmail.com that is stored at premises owned, maintained, controlled, or

operated by Dropbox, Inc., a company headquartered at 1800 Owens St., Ste. 200, San

Francisco, CA 94158.




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 10 of 13 PageID #: 11
                                         ATTACHMENTB


                                   Particular Things to be Seized


    I.        Information to be disclosed by Dropbox, Inc.


         To the extent that the information described in Attachment A is within the possession,

custody, or control of Drop box, Inc., regardless of whether such information is located within or

outside of the United States, and including any messages, records, files, logs, or information that

have been deleted but are still available to Drop box, Inc., or have been preserved pursuant to a

request made under 18 U.S.C. § 2703(±), Dropbox, Inc., is required to disclose the following

information to the government for each account or identifier listed in Attachment A:


         a.      All records or other information regarding the identification of the account, to

include full name, physical address, telephone numbers and other identifiers, records of session

times and durations, the date on which the account was created, the length of service, the IP

address used to register the account, log-in IP addresses associated with session times and dates,

account status, e-mail addresses provided during registration, methods of connecting, log files,

and means and source of payment (including any credit or bank account number);


         b.      The types of service utilized by the user;


         c.      All records or other information stored by an individual using the accounts,

theplumberzeke@yahoo.com and theplumberzeke@protonmail.com;


         d.      All records pertaining to communications between Drop box, Inc., and any person

regarding the account, including contacts with support services and records of actions taken.




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 11 of 13 PageID #: 12
The Provider is hereby ordered to disclose the above information to the government within 14

days of issuance of this warrant.


    II.      Information to be seized by the government


          All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C § 2251(a) Production of Child Pornography and 18

U.S.C § 2252A(a)(1)&(2) Distribution of Child Pornography involving Daniel J. Sylvester

utilizing the accounts, theplumberzeke@yahoo.com and theplumberzeke@protonmail.com since

January 1, 2016, including, for each account or identifier listed on Attachment A, information

pertaining to the following matters:


             (a) Communications, images, videos, and any type of correspondence relative to the

                 Distribution, Production of Child Pornography, and/or offense regarding the

                 sexual exploitation of minors.

             (b) Identifying information of the individual who created or used the accounts

                 theplumberzeke@yahoo.com and theplumberzeke@protonmail.com, including

                 records that help reveal the whereabouts of such person(s) during the time in

                 which they were utilizing the aforementioned accounts.

             (c) The identity of the person(s) who communicated with the user of the accounts,

                 theplumberzekeyahoo.com and theplumberzeke@protonmail.com about matters

                 relating to the Distribution, Production of Child Pornography and/or offense

                 regarding the sexual exploitation of minors; including records that help reveal

                 their whereabouts.



                                                   2




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 12 of 13 PageID #: 13
         (d) This warrant authorizes a review of electronically stored information,

            communications, other records, and information disclosed pursuant to this warrant

            in order to locate evidence, fruits, and instrumentalities described in this warrant.

            The review of this electronic data may be conducted by any government

            personnel assisting in the investigation, who may include, in addition to law

            enforcement officers and agents, attorneys for the government, attorney support

            staff, and technical experts. Pursuant to this warrant, the FBI may deliver a

            complete copy of the disclosed electronic data to the custody and control of

            attorneys for the government and their support staff for their independent review.




                                              3




Case 3:21-mj-02013-HBG Document 2 Filed 07/30/21 Page 13 of 13 PageID #: 14
